Dismissed and Memorandum Opinion filed December 4, 2008







Dismissed
and Memorandum Opinion filed December 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01014-CV
____________
 
TEODORO ROJAS,
Appellant
 
V.
 
CORINTHIAN CUSTOM
BUILDERS, INC., Appellee,
 

 
On Appeal from the
129th District Court
Harris County,
Texas
Trial Court Cause
No. 2004-43832
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 17, 2008.  On November 12, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 4, 2008.
Panel consists of Chief Justice Hedges, Justices Anderson, and Frost.